DETAILED ACTION
This Office Action is in response to Amendment filed July 7, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 13 are objected to because of the following informalities:
On line 10 of claim 1, “wherein” or “and” should be inserted between “insulation film,” and “the first multilevel wiring layer is”.
On line 3 of claim 4, “corresponds” should be replaced with “correspond”.
On line 1 of claim 13, “wherein,” should be replaced with “wherein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 3, it is not clear what the limitation “the first surface of the second substrate is a surface of the second substrate with which the second wiring layer is stacked” recited on lines 6-7 refers to, because (a) while the second wiring layer may be stacked on the second surface or in the second substrate, the second wiring layer cannot be stacked with the first surface of the second substrate or with the second substrate, and (b) therefore, it is not clear what this newly added limitation suggests.
(2) Regarding claim 7, it is not clear what the phrase “based on the interface” recited at the end of claim 7 suggests, because (a) it appears that the sentence is truncated and thus is incomplete, and (b) it is not clear whether Applicant meant to claim, for example, “through the interface” or “based on an electrical conductivity of the interface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lee et al. (US 9,899,443)
In the below prior art rejection, the limitation “barrier metal” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Further in the below prior art rejections, the claim limitations “a plurality of signal lines” and “barrier metal” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1-9 and 12-16, Lee et al. disclose a semiconductor device (Fig. 2) comprising: a first chip (first IC die 104 including or above first interface layer 108) (col. 3, line 19) that includes a stack of a first substrate (first semiconductor substrate 208 or composite structure of first semiconductor substrate 208, first ILD layer 218 and passivation layer 212) (col. 5, lines 54-55) and a first wiring layer (wiring layer formed in first interconnect structure 210) (col. 5, lines 55-56), wherein the first substrate includes a sensor element (pixel sensor array 110) (col. 3, line 23) which is a solid state imaging element, an optical element (array of microlenses and/or color filters 216) (col. 6, lines 10-11) is on a first surface (top surface) of the first substrate (first semiconductor substrate 208 or composite structure of first semiconductor substrate 208, first ILD layer 218 and passivation layer 212), because the preposition “on” does not necessarily suggest “directly on”, the optical element is inherently configured to control light that is incident on the sensor element, which is directed to an intended use of the optical element of the array of microlenses and/or color filters 216, the first wiring layer includes a first multilevel wiring layer (wiring layer formed in first interconnect structure 212) and a first interlayer insulation film (first ILD layer 218) (col. 10, line 11), the first multilevel wiring layer is embedded in the first interlayer insulation film, and the sensor element is between the first interlayer insulation film and the optical element (216); a second chip (second IC die 106 below or including first interface layer 108) (col. 3, lines 19-20) that includes a stack of a second substrate (semiconductor substrate 122 or composite structure of ILD layer 120, second device layer 226 and semiconductor substrate 122) (col. 3, line 43) and a second wiring layer (wiring layer formed in second interconnect structure 228) (col. 10, line 23), wherein a first surface (top surface) of the second chip is bonded to the first chip (first IC die 104) such that the first wiring layer faces the second wiring layer, because (a) the verb to “bond” does not necessarily suggest to “directly bond”, and (b) two chips can be bonded with an intervening, intermediate or adhesive layer therebetween, the second wiring layer includes a second multilevel wiring layer which is electrically connected to the first multilevel wiring layer; and a plurality of through-hole vias (second TSVs 126b and TIVs 134) (col. 3, lines 49 and 66) electrically connected to the second multilevel wiring layer, wherein the plurality of through-hole vias penetrate the second substrate, because the verb to “penetrate” does not necessarily suggest to “completely penetrate”, to protrude from a second surface (bottom surface of semiconductor substrate 122) of the second chip (second IC die 106), the second surface of the second chip is opposite to the first surface (top surface) of the second chip (claim 1), wherein an inside of each through-hole via of the plurality of through-hole vias (second TSVs 126b and TIVs 134) is filled with a metal (col. 7, lines 38-41, and col. 8, line 67 - col. 9, line 1) (claim 2), wherein a cross-sectional area of each of the plurality of through-hole vias (second TSVs 126b and TIVs 134) on a first surface (top surface) of the second substrate (semiconductor substrate 122 or composite structure of ILD layer 120, second device layer 226 and semiconductor substrate 122) is equal to or larger a cross-sectional area of each of the plurality of through-hole vias on a second surface (bottom surface) of the second substrate, wherein the first surface of the second substrate is a surface of the second substrate (semiconductor substrate 122 or composite structure of ILD layer 120, second device layer 226 and semiconductor substrate 122) with which the second wiring layer is stacked, the second surface of the second substrate is opposite to the first surface (top surface) of the first substrate (first semiconductor substrate 208 or composite structure of first semiconductor substrate 208, first ILD layer 218 and passivation layer 212), and the second surface of the second substrate corresponds to the second surface of the second chip (claim 3), the second multilevel wiring layer (wiring layer inside ILD layer 120) includes a plurality of wiring layers, the plurality of wiring layers corresponds to a plurality of signal lines, which is directed to an intended use of the second multilevel wiring layer as discussed above, and a signal line of the plurality of signal lines is provided with the plurality of through-hole vias (claim 4), a portion of each of the plurality of through-hole vias (second TSVs 126b and TIVs 134), which penetrates the second substrate (semiconductor substrate 122 or composite structure of ILD layer 120, second device layer 226 and semiconductor substrate 122), is enclosed by an insulating layer (ILD layer 120) (claim 5), wherein each through-hole via of the plurality of through-hole vias is enclosed by a barrier metal layer (outer portion of second TSVs 126b and TIVs 134), a metal constituting the barrier metal layer is different from a metal disposed inside each through-hole via of the plurality of through-hole vias, because (a) Applicants do not specifically claim whether the through-hole via and the barrier metal layer are formed of different materials, (b) therefore, the two claimed metals can be different from each other in terms of a size, a crystallinity, a conductivity, constituent elements, etc., which is inherent since the barrier metal would comprise elements constituting the ILD layer 120, the second device layer 226 and the second semiconductor substrate 122 such as bulk monocrystalline silicon substrate or SOI substrate (col. 5, lines 60-63), which would inherently form a silicide with the second TSVs 126b and TIVs 134 to a certain degree, since otherwise there would not be any bonding between the TSVs 126b and TIVs 134 and the silicon or SOI substrate 122, forming a barrier metal layer different from the original material of the second TSVs 126b and TIVs 134, the barrier metal layer is between each through-hole via of the plurality of through-hole vias and the insulating layer, and the barrier metal layer is in contact with the insulating layer (ILD layer 120) in the second substrate (claim 6), the first wiring layer (wiring layer formed in first interconnect structure 210) includes a plurality of first interconnect terminals that are electrically connected to the first multilevel wiring layer, the second wiring layer (wiring layer formed in second interconnect structure 228) includes a plurality of second connecting terminals that are electrically connected to the second multilevel wiring layer, the plurality of first connecting terminals and the plurality of second connecting terminals are bonded to form an interface between the first chip (first IC die 104) and the second chip (second IC die 106) via the first wiring layer and the second wiring layer, and the second multilevel wiring layer is electrically connected to the first multilevel wiring layer based on the interface, which is indefinite as discussed above under 35 USC 112(b) rejections (claim 7), the second chip (second IC die 106) further includes an active circuit electrically connected to the sensor element (pixel sensor array 110) (col. 7, lines 31-34) (claim 8), and the sensor element (pixel sensor array 110) is one of a Complementary Metal-Oxide-Semiconductor (CMOS) image sensor, a Charge-Coupled Device (CCD) image sensor or a photo diode (col. 5, line 67 - col. 6, line 3) (claim 9), wherein the active circuit Is one of a Micro Processing Unit (MPU) that controls the sensor element, or a storage element that stores one or more electric signals received from the sensor element (col. 7, lines 31-34), which is also directed to an intended use of the active circuit (claim 12), the first interlayer insulation film (first ILD layer 218) is stacked on a second surface (bottom surface) of the first substrate (first semiconductor substrate 208 or composite structure of first semiconductor substrate 208, first ILD layer 218 and passivation layer 212) that is opposite to the first surface (top surface) of the first substrate, because the preposition “on” does not necessarily suggest “directly on” (claim 13), wherein the second wiring layer (wiring layer inside second interconnect structure 228) further includes a second interlayer insulation film (second ILD layer 120), and the second multilayer wiring layer is embedded in the second interlayer insulation film (claim 14), the active circuit is electrically connected to the second multilayer wiring layer (claim 15), and the sensor element (pixel array 110) is electrically connected to the first multilayer wiring layer (claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,899,443)  The teachings of Lee et al. are discussed above.
Lee et al. et al. differ from the claimed invention by not showing that each through-hole via of the plurality of through-hole vias is enclosed by a barrier metal layer, a metal constituting the barrier metal layer is different from a metal disposed inside each through-hole via of the plurality of through-hole vias, the barrier metal layer is between each through-hole via of the plurality of through-hole vias and the insulating layer, and the barrier metal layer is in contact with the insulating layer in the second substrate.
Lee et al. further disclose that each of the plurality of through-hole vias (second TSVs 126b and TIVs 134) can be formed of copper (col. 7, lines 38-41, and col. 8, line 67 - col. 9, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each through-hole via of the plurality of through-hole vias disclosed by Lee et al. can be enclosed by a barrier metal layer, a metal constituting the barrier metal layer is different from a metal disposed inside each through-hole via of the plurality of through-hole vias, the barrier metal layer is between each through-hole via of the plurality of through-hole vias and the insulating layer, and the barrier metal layer is in contact with the insulating layer in the second substrate, because (a) a barrier metal layer formed of, for example, W, Ti, Ta, WN, TiN or TaN has been commonly employed in combination with a copper wiring in forming a semiconductor device to prevent diffusion of copper atoms to neighboring layers, especially neighboring semiconductor layers, and (b) the barrier metal layer in combination with the plurality of through-hole vias would improve conductivity, while minimizing diffusion and thus the detrimental effects of copper atoms.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially because the amended claim 1 fails to comply with the written description requirement, and is further indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oka et al. (US 10,659,707)
Honda et al. (US 8,854,517)
Tanaka et al. (US 11,127,771)
Togashi et al. (US 9,911,772)
Hotto et al. (US 8,314,498)
Komai et al. (US 8,034,704)
Kim et al. (US 10,586,824)
Lee et al. (US 10,204,964)
Park et al. (US 10,622,395)
Lee et al. (US 10,651,226)
Togashi (US 9,698,188)
Yamaguchi (US 8,450,728)
Lin et al. (US 10,121,812)
Masuda et al. (US 10,651,229)
Bachman et al. (US 9,613,847)
Park et al. (US 9,373,656)
Park et al. (US 9,553,120)
Wang et al. (US 9,859,312)
Kameshima et al. (US 11,152,418)
Komai et al. (US 2016/0284753)
Yoon et al. (US 10,566,370)
Ikeda et al. (US 10,020,336)
Kishi (US 9,666,626)
Umebayashi et al. (US 9,431,450)

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 31, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815